 

1-15 Loos OY Sh
CoD STATIS oF Auer Dulas - LE

 

UV FILED

 

 

 

Sie
nn; UG €6 2020 ~
DON Ard — Wt Aacs
THOMAS G. BRUTON

na
<T

 

ps4 ASbiag TO Aurev,»
thes LEVER co rth The LAST QWe

 

Aly Ab bh) fo esz bWeig bt Dep1ops7Zlai EP
A Laszazch 2 betwten CWD A/G Sevier, DL
Aw KAdiculepA) ih) td obesity) 15 Lhiby fe east
iti She Box Ld ch Wnclenbe. LLY Lsk For Styere
less AD hosp. Leb 2—Ai0n fou (OLED -/F:

 

Theee tore Tt ASK THE CAlLT Fo Cons der
AA> oes ty, big h Blood plese , Cileulet rs me
ead Clinic cadi icubpethy i0_detaing hod on
ftdital [SS s AAS ‘ Meseated “a ed reat Sella
And. Cocapelling (eased “ wsattatthedy A__Statete peduchien

 

Do SUN aM _ja a Sdustide hit _L Sutfpeis Ativan A
Ambac of S O61 $ phypsesl pad Medico] Capel, Ls Ppa]
sepbsdoct aLhL dbéaunsh bay Ab let) Ta _preide ny Sc
(A aa WL “he ainconal Ut _A Mile inn! tne, Lky
had. Lam whith 2px expected fof ccovkr,

 

 

 
 

 

in §ibie tbh ee 2d (sgues ith py crrelats Of
fp igh Dy fobd ple SSule prt ra Wateto.
Hywind Cecio vasculaic, Such AS hofpec leas pa ot
Sl rok, aughl COUSE WNCLenSe Af ch Sk of Stvacs
Masss Kis (OUT D -/Z Lesencch Ars Showa
thet CWED-~1% caa_ iesk havoc aa nr ind\pduels
heart tad cardio asculos S/SHA1, tof exam Ale, A Sldh/
10 the owmal pt the Aeesscag Melic Al Assseistjin:
Hind fist ot 100 fraple who feccveted fle
COVID-1%, BS pho. env Abaotrasl tis Aad b0 Is
hAD feet sal eeated ina.
Fu Ai ADY Zo A WrAKEZVED Clialrhef
ChrdioVeCulac Sake, phe Latgact of 4 COVED- LG
lntectian pauls be ple ‘sevete.

 

Ady) bes ftps detesartiag ty legs ALC gether
Weal Ay Goges £ LAM otk A aA nod. lee
Succar! urcetat She foci lt) Ake Met So kioy CAL

“laf (tess “L. Suppo sad to bAD Sunes)
aby 6, ‘2040 bp2_ Ao MT ceg. broken’ $C (eu)5
Ad) “S Ahhed ieldital Records

 

 

 

 

 

 

 

 

 
 

 

 

A414 HEAITh of SAFET/ Do We

Mote k “Be THE OW ENAMEM J)

THE Prevines uldge HAT nD Dace mbe

ot 2Olb LC Ws OO 2 Uw jv THe
FotAkel Ail Ther FT had A Sepecate 7
ON STEVEN rpOO624 ~Ther wart bck

16 cavt wth him in foy7 December

Then lf of Bolg Ep /ts ol A Cou?
Ort back” WE. Lee fod Whee Fo Cour
ath “both 0 Piisca Ly Zt seperate Ft OA)
ATI fons/ HERMES iO Wa Look Te ELEVATOR
Aud ~ DUS “Then Was  Si07 BACK Fo OXTLD
A Alédauar_Stcuw: by toclby FT whs bert Ap
UD 10. ~Toe Tins fed “Fate kus from pr
Lhen The wy etnmetrt SA2p “hey Diawlt pf iO
ZL fecevias “hous: ag UOry Ay OLP20 BAT _ foil
“0. de Sy v FAO phew 00) —warT uw Meche
No Grr Ativty deT happen Wen wll
hAve jo conte “nck tn AUT 10T—_
~fual eh be tlic 7 Luuld be

sire.

 

hat Jou

 

 

 

 

 
 

FEDERAL PRISONERS GRANTED COMPASSIONATE RELEASE
DESPITE COMPLETING LESS THAN 20% OF SENTENCE

 

 

Quintanilla

Bond ra |

Defendant Percent served LEXIS# Count - Notes
“Jackson, 16% 71601  $.D.Tex. | 25/154 months
~ Delgado 10%. 84469 -D.Conn. 12/120 months

Ben-Yhwh ‘A7% © 65677 ~D.Hawadi

‘Duncan 18% 4447532 64/360 months

Echevarria 19% 77894 —-D.Conn.

Tate 18% my 118600 C.D.I1l. 31/168 moines

Chopra 11% 134018 S.D.Fla.

Plank 11% 116291. D.Kan. 15/144 months
‘Fowler 12% . 100181 N.D.Cal. 7

Little 12% 142524 §.D.Ind. 19/168 mos

Smith 12% 134596 W.D.Wash.

Gonzalez 12% ~ . 56422 ° £.D.Wash.

16%, 170908 NiD.Ind. 37/240 months

(o[60 Eats Mh»
Bureau of Prisons
Health Services
Clinical Encounter

 

Inmate Name: WILLIAMS, DONALD : Reg#: 46767-424
Date of Birth: 10/12/1981 Sex: M Race: BLACK Facility: MIL
Encounter Date: 05/22/2020 10:11 Provider: Udegbunam, UkamakaM_— Unit: G04

 

Mid Level Provider - Sick Call Note encounter performed at Health Services.
SUBJECTIVE:

COMPLAINT 1 Provider: Udegbunam, Ukamaka M NP-C

Chief Complaint: Other Problem

Subjective: Patient presents to health services with c/o chronic bilateral thigh/knee pain and right ankle
pain/swollen. Reports h/o bilateral knee cap injury from MVA s/p surgery with hardware
replacement (rod) from bilateral thigh to knee 2009. Reports h/o screws and plate right ankle.
States "I think the rod on right thigh popped out", requesting an x- ray. Rates pain 6/10 and
describes as intermittent achy pain. Reports that lying down makes pain worse. Denies any
alleviating factors. Denies fever, chills, cough, N/V/D, chest pain, shortness of breath. Denies
any other complaints at this time.

Patient allergies reviewed and updates applied during this visit if indicated. See Chart:
Allergies for most recent patient allergy list.

 

Pain: Not Applicable

OBJECTIVE:
Temperature:

05/22/2020 10:19 MIL 98.1 36.7 Oral Udegbunam, Ukamaka M NP-C
Pulse:

05/22/2020 10:19 MIL 100 Via Machine Udegbunam, Ukamaka M NP-C
Respirations:

05/22/2020 10:19 MIL 18 Udegbunam, Ukamaka M NP-C
Blood Pressure:

05/22/2020 10:19MIL 132/95 Right Arm Sitting Adult-large Udegbunam, Ukamaka M NP-C
S$aO2:

05/22/2020 10:19 MIL 98 Room Air Udegbunam, Ukamaka M NP-C
Exam:

General

Affect

Yes: Pleasant, Cooperative

Appearance
Yes: Appears Well, Alert and Oriented x 3
No: Appears Distressed
Pulmonary
Thorax

Yes: Within Normal Limits
Generated 05/22/2020 11:28 by Udegbunam, Ukamaka M NP- Bureau of Prisons - MIL Page 1of 2
Bureau of Prisons
Health Services

Medical Duty Status

 

 

    

 

 

 

 

  

Reg #: 46767-424 Inmate Name: WILLIAMS, DONALD
Housing Status Ace
___ confined to the living quarters except __ meals __pillline ___ treatments Exp. Date:
___ on complete bed rest: ___ bathroom privileges only Exp. Date:
X cell: __cellon first floor \__single cell X lower bunk __ airborne infection isolation Exp. Date: 02/24/2021
___ other: Exp. Date: __
Physical Limitation/Restriction / _.
___ all sports Exp, Date:
__ weightlifting: upper body __lower body Exp, Date:
___ cardiovascular exercise: _ running __ jogging _ walking ___ softball Exp. Date:
__ football ___basketball __ handball ___ stationary equipment
__ other: Exp. Date:
May have the following equipmentinhis/herpossession:
Equipment Start Daie End Date Return Date
q © 05/26/2020 08/26/2020
Compression garment - leg 68/22/2020
Alternate Institutional Shoes 02/24/2020
may buy from commissary
Work Restriction / Limitation: :

 

Cleared for Food Service: Yes
X_No Restrictions

Comments: care level #2

 

Udegbunami,, Ukamaka M NP-C 05/26/2020
Health Services Staff Date
Inmate Name: WILLIAMS, DONALD Reg #: 46767-424 Quarters: G04

 

ALL EXPIRATION DATES ARE AT 24:00

Generated 05/26/2020 09:29 by Udegbunam, Ukamaka M Bureau of Prisons - MIL Page 1 of1

 
 

Right: Normal bone mineralization. No acute fracture, dislocation or malalignment. Old, healed distal
fibular diaphysis fracture with plate and screw fixation from the distal fibula down to the lateral
malleolus. There are 2 trans-syndesmotic screws that are broken and mildly displaced. The other
orthopedic screws and the plate remain intact. There is also an old, healed medial malleolus fracture
with 2 retrograde orthopedic screws without loosening or failure, There is partial osseous fusion seen
across the syndesmosis. No suspicious lytic or sclerotic bone lesion. The soft tissues appear
unremarkable. :

Left: Normal bone mineralization. No acute fracture, dislocation or malalignment. No suspicious lytic or
sclerotic bone lesion. Soft tissues appear unremarkable.

IMPRESSION:

1. Old, healed right distal fibular diaphysis fracture with plate and screw fixation from the distal fibula

down to the lateral malleolus. There are 2 trans-syndesmotic screws that are broken and mildly

displaced with partial osseous fusion seen across the syndesmosis. The other orthopedic screws and

the orthopedic plate remain intact without hardware failure or loosening.

2. Old, heated right medial malleolus fracture with intact orthopedic screws. No evidence of hardware
complication.

3. Normal alignment of the right tibia/fibula without acute fracture.

4. Normal radiographic appearance of the left tibia/fibula. No acute bony abnormalities.

Exam: FILM BILATERAL ANKLES ~

HISTORY: Bilateral ankle pain

TECHNIQUE: AP, mortise and lateral views of each ankle
COMPARISON: None

FINDINGs:.

nan Ze
diaphysis fracture with plate an sromthe Gletl fb dona lateral
malleolus. There are’2trans-syndesmotic screws that,are broken and mildly dis . There ts partial’

osseous fusion seen across the syndesmosis. The other orthopedic rs rs ih A
remain intact. There is also an old, healed medial malleolus fracture with 2 retrograde orthopedic.

sonore eee tas The ankle mortise joint space is maintained, No osteochondral

fracture or defect. Soft

Left: Normal bone mineralization. No acute fracture, dislocation or malalignment. The ankle mortise
joint space is maintained. No osteochondral fracture or defect. Soft tissues appear unremarkable. 5
mm Achilles tendon enthesaphyte.

IMPRESSION:

1. Old, healed right distal! fibular diaphysis fracture with plate and screw fixation fromthe distal fibula
down to the lateral malleolus. There are 2 trans~syndesmotic screws that are broken and mildly
displaced with partial osseous fusion seen across the syndesmosis. The other orthopedic screws and
the orthopedic plate remain intact without hardware failure or loosening.

2. Old, healed right medial malleolus fracture with intact orthopedic screws. No evidence of hardware
conplication.

3. Unrerrarkable appearance of the right ankle mortise joint. No evidence for osteochondral fracture
or defect.

4. Normal radiographic examination of the left ankle. No acute a or joint space abnormality.

5. 5 mm bilateral Achilles tendon enthesophytes.

Radiologist: Justin Yoon, MD
Study ready at 09:32 and initial results transmitted at 10:37
 

 

Bureau of Prisons .
Health Services
Radiology Request

 

 

|.
Inmate Name: IAMS, DONALD Qtrs: G04-118U Reg#:  46767-424
Date of Birth: 10/12/TSa4 Sex: M Complex: MIL
Process Process Results
-Exam Status Date Date

 

General Radiology - Leg / Fibula & Tibia - 4 View AP/Lat/Ob! [Bi]
General Radiology - Ankle - 4 View AP/Lat/Ob! [Right]
General Radiology - Knee - 4 View Notch/Patella [Bi]

Additional Information: chronic bilateral thigh, knee and right ankle pain, has hardware placement
Requestor:

Provider: Udegbunam, Ukamaka M NP-C

Due Date: 06/05/2020 00:00

Priority: Routine

Frequency: One Time

Generated 05/26/2020 08:08 by Smith, Sera X-ray tech Bureau of Prisons - MiL Page 1 of 1

 

 
 

Bureau of Prisons
Health Services

 

Cosign/Review
Inmate Name: WILLIAMS, DONALD Reg #: 46767-424
Date of Birth: 10/12/1981 Sex: M Race: BLACK
‘Scanned Date: 05/26/2020 10:50 EST Facility: = MIL

 

“Reviewed by Fateh Hyder, Syed Regional Medical Director/NCRO on 05/26/2020 13:01.

Bureau of Prisons - MIL

 
 

Inmate Name: WILLIAMS, DONALD
Date of Birth:

  

Auscultation
Yes: Clear to Auscultation
Cardiovascular
Observation
Yes: Within Normal Limits
Auscultation
Yes: Regular Rate and Rhythm (RRR), Normal S1 and S2
No: M/R/G
Exam Comments

waits

 
 

ASSESSMENT:

Osteoarthritis of knee, unspecified, M179 - Current

Pain in leg, unspecified, M79606 - Current - bilateral thigh/knee, right ankle

PLAN:

New Radiology Request Orders:

Details
General Radiology-Ankle-4 View
AP/Lat/Ob!l [Right], General Radiology-Leg
/ Fibula & Tibia-4 View AP/Lat/ObI [Bi],
General Radiology-Knee-4 View
Notch/Patella [Bi]

Specific reason(s) for request (Complaints and findings):

One Time

10/12/1981 Sex: M_ Race:

Reg#: 46767-424

BLACK

Frequency EndDate = Due Date

06/05/2020

chronic bilateral thigh, knee and right ankle pain, has hardware placement

Disposition:
Follow-up at Sick Call as Needed

Return Immediately if Condition Worsens
Return To Sick Call if Not Improved

Other:

Facility: MIL

att Provider: Udegbunam, Ukamaka M — Unit: G04

Priori

Routine

Chronic bilateral thigh/knee pain and right ankle pain/swollen: will get an x- ray to check for hardware placement.
Compression sock given to decrease swollen on right ankle. Instructed to elevate bilateral legs. RTC if symptoms

worsen or do not improve.

Patient Education Topics:

Date Initiated Format Handout/Topic
05/22/2020 Counseling Diagnosis
05/22/2020 Counseling Plan of Care

Copay Required: No
Telephone/Verbal Order: No
Completed by Udegbunam, Ukamaka M NP-C on 05/22/2020 11:28

Cosign Required: No

Generated 05/22/2020 11:28 by Udegbunam, Ukamaka M NP- Bureau of Prisons - MIL

Provider
Udegbunam,
Ukamaka
Udegbunam,
Ukamaka

Outcome
Verbalizes
Understanding

Verbalizes
Understanding

Page 2 of 2

 
Bureau of Prisons
Health Services
Clinical Encounter - Administrative Note

 

Inmate Name: WILLIAMS, DONALD Reg #: 46767-424
Date of Birth: = 10/12/1981 Sex: M  Race:BLACK Facility: © MIL
Note Date: 06/02/2020 11:42 Provider: Udegbunam, Ukamaka M_ Unit: G04

 

Admin Note - General Administrative Note encounter performed at Health Services.
Administrative Notes:
ADMINISTRATIVE NOTE 1 Provider: Udegbunam, Ukamaka M NP-C

Need to place orthopedist consult offsite. X- ray result from 5/26 Right tibia/fibula showed that there are 2.»
trans-syndesmotic screws that are broken and mildly displaced with partial osseous fusion seen across the .
syndésmosis.

New Consultation Requests:

Consultation/Procedure Target Date Scheduled Target Date Priority Translator Language
Orthopedist 07/02/2020 07/02/2020 Urgent No
Subtype:

Reason for Request:

38 year old AAM with h/o MVA s/p surgery with hardware placement (rod) from bilateral thigh to knee,
screws and plates to right ankle with c/o bilateral thigh/knee/ankle pain and right ankle swollen. X- ray
result from 5/26 Right tibia/fibula showed that there are 2 trans-syndesmotic screws that are broken and
mildly displaced with partial osseous fusion seen across the syndesmosis. Please include x- ray results for
an appointment. Evaluate and treat.

Provisional Diagnosis:

Chronic bilateral thigh/knee/ankle pain

Copay Required: No Cosign Required: No
Telephone/Verbal Order: No
Completed by Udegbunam, Ukamaka M NP-C on 06/02/2020 12:00

Generated 06/02/2020 12:00 by Udegbunam, Ukamaka Bureau of Prisons - MIL Page 1 of 1

 
   

Bureau of Prisons
Health Services
Clinical Encounter - Administrative Note

 

 

 

Inmate Name: WILLIAMS, DONALD Reg #: 46767-424
Date of Birth: 10/12/1981 Sex: M  Race:BLACK Facility: © MIL
‘Date’ —s-06/04/2090 14:47 | Provider: Udegbunam, Ukamaka M Unit: G04
Admin Note - General Administrative Note encounter performed at Health Services.
Administrative Notes:
ADMINISTRATIVE NOTE 1 Provider: Udegbunam, Ukamaka M NP-C :

   

Copay Required: No Cosign Required: No
Telephone/Verbal Order: No
Completed by Udegbunam, Ukamaka M NP-C on 06/04/2020 14:20

Generated 06/04/2020 14:20 by Udegbunam, Ukamaka Bureau of Prisons - MIL

  
  
 

Page 1 of 1
 
RECEIVE 0 |
20200EC 28 Aw 9:

9P- sane yusoted pos0g

= ill =

40909 7r!ab42'42
41s oF yvad si
AonoH 18 sails guy)

fm es a NIA

eer mah ‘S83 Eee ere mae
rn Bene OREN ee YM NEE Eta

Sarees

DEBS E99 TOOO obet Oe20¢

|

 

 

 

 

 

 

 

 

 

 

  

 

 

sayy cd hyaty (on uy
Qog) x9J OF

/
20D Upp3d4
aL ELSE Oy mani Cart

 
